Exhibit 10.33

 

LOGO [g296052523_05.jpg]

LEASE RENEWAL AGREEMENT

 

Effective Date:    January 1, 2010 Leased Premises:    2190 Dividend Drive,
Columbus, Ohio Landlord:    Dividend Drive LLC Tenant:    Intellenetics, Inc.

Landlord and Tenant are parties to a Lease dated June 21, 1999, originally made
by SFERS Real Estate Corp. T, Landlord and The Avatar Group, Inc., Tenant, under
which Tenant leased 12,302 square feet located at 1290 Dividend Drive, Columbus,
Ohio 43228 from Landlord. The Lease as been amended by a First, Second, Third
and Fourth Amendment, and by a License to Use Space for Satellite Dish.

The Lease, as amended, terminates on January 31, 2010.

The parties desire to renew said Lease for an additional three (3) year term,
reducing the Premises Rentable Area in Suite 2190 from the present 12,302 square
feet to 6,000 square feet, all upon the terms hereinafter set forth.

Accordingly, Landlord and Tenant hereby agree to renew and further amend the
Lease dated June 21, 1999 (the “Lease”), which is attached hereto and made a
part hereof as Exhibit “A’, as follows:

 

  1. Leased Premises:

The Premises Rentable Area during the Renewal Term shall be reduced from 12,302
square feet to 6,000 square feet, as shown on Exhibit B. Nevertheless, Landlord
will not build a demising wall to separate the 6,000 square feet of Rentable
Area from the balance of the area until Landlord procures a tenant to lease part
or all of the residual 6,302 square feet (approximate).

When the Landlord finds a tenant for the 6,302 square feet of residual space
Lessor will construct, at its cost, a demising wall to divide and separate the
Tenant’s 6,000 square feet of Rentable Area from the remaining 6,302 square
feet. Landlord will also re-balance the HVAC systems and lighting. At that time,
Intellentics’ obligation to pay for water and sewer usage shall be reduced
proportionately for the remainder of the Lease Renewal Term.

Accordingly, Tenant shall not be required to relocate its operations into the
6,000 square foot Rentable Area shown on Exhibit “B” until the Landlord finds a
Tenant for part or all of the residual 6,302 square feet. Tenant agrees that
when Landlord finds a Tenant for



--------------------------------------------------------------------------------

part or all of the 6,302 square feet of residual space, Tenant will relocate
into the approximately 6,000 square feet of Rentable Area. In addition, the
exact square footage of the Rentable Area shall be determined by measurement
after construction of the demising wall, and Rent and Rent Adjustments for
Common Area Expenses and Taxes shall be adjusted accordingly for the balance of
the Lease Renewal Term.

 

  2. Lease Renewal Term:

The Lease Renewal Term shall be thirty-six (36) months, commencing on January 1,
2010 and terminating on December 31, 2013.

 

  3. Rent:

Tenant shall pay Landlord a total of $121,500.00 (One Hundred Twenty-One
Thousand Five Hundred and 00/100 Dollars) in thirty-six (36) equal monthly
installments of $3,375.00 (Three Thousand, Three Hundred Seventy-Five and 00/100
Dollars) based upon 6,000 square feet of Rentable Area.

When Landlord finds a tenant for the 6,302 square feet of residual space and the
square footage occupied by Intellenetics, Inc. is adjusted up or down as stated
in Section 1, above from the 6,000 square feet of Rentable Area described
herein, then Rent and Rent Adjustment for Common Area Expenses and Taxes shall
be adjusted based upon the actual Rentable Area used by Intellenetics, Inc. as
determined by such measurement.

 

  4. Rent Adjustments for Expenses and Taxes:

Until the measurement is made as stated in Section 1 above, the Tenant’s
proportionate share of said expenses and taxes as defined in the Lease shall be
reduced to 13.6% (6,000 SF / 43,976 SF) during the Lease Renewal Term,
calculated in accordance with Section 4 of the Lease.

Estimated Expenses and Taxes for Calendar year 2010 are $1,625.00 per month or
$3.25 per square foot.

 

  5. Tenant Direct Expenses within the Leased Premises:

 

  A. 50% of gas and electric utility usage within the original 12,302 square
feet.

  B. 100% of water/sewer usage within the original 12,302 square feet until
Landlord procures a tenant for the approximately 6,302 square feet of residual
space. Upon such occupancy, Tenant’s share of water/sewer costs shall be reduced
to 49% (6,000/12,302) for the remainder of the Lease Renewal Term.

  C. Janitorial services and supplies within the leased premises.

  D. Light bulb replacement within the leased premises.

  E. Pest control within the leased premises.

  F. Lessee’s Contents and Liability Insurance.

 

  6. Landlord Expenses Not Subject to Reimbursement by Tenant Under Section 4 of
the Lease:



--------------------------------------------------------------------------------

  A. 50% of gas and electric utility usage within the original 12,302 square
feet.

 

  B. Capital replacements related to building structure, roof, HVAC system and
parking lot.

 

  C. Leasing commissions.

 

  D. Legal expenses related to lease negotiations

 

  7. Leasehold Improvement Allowance from Lessor: None. Tenant agrees to
continue occupancy of the Premises Rentable Area in “As Is” condition.

ALL OTHER TERMS AND CONDITIONS OF THE LEASE, AS AMENDED, SHALL REMAIN UNCHANGED
AND SHALL BE BINDING ON THE LANDLORD AND TENANT AS STATED THEREIN.

Acknowledged and Agreed:

 

LANDLORD: Dividend Drive LLC     TENANT: Intellenetics, Inc. By:  
/s/    [ILLEGIBLE]     By:   /s/    A. Michael Chretien Its:   Manager     Its:
  Vice President

STATE OF OHIO               :

COUNTY OF FRANKLIN :             ss.

The foregoing instrument was acknowledged before me this, 2nd day of September
2009 by [ILLEGIBLE] , Manager of Dividend Drive, LLC, an Ohio limited liability
company, on behalf of the Company.

 

/s/    PAMELA L. SMITH PAMELA L. SMITH NOTARY PUBLIC, STATE OF OHIO MY
COMMISSION EXPIRES JANUARY 1, 2010

STATE OF OHIO                :

COUNTY OF FRANKLIN :             ss.

The foregoing instrument was acknowledged before me this 1st day of September,
2009 by A. Michael Chretien, President of Intellencties, Inc. an Ohio
corporation, on behalf of the Corporation.

 

/s/    PAMELA L. SMITH PAMELA L. SMITH NOTARY PUBLIC, STATE OF OHIO MY
COMMISSION EXPIRES JANUARY 1, 2010



--------------------------------------------------------------------------------

Intellenetics

EXHIBIT “B”

 

LOGO [g296052cm-522.jpg]



--------------------------------------------------------------------------------

 

LOGO [g296052523_01.jpg]  

AGENCY DISCLOSURE STATEMENT

  LOGO [g296052523_02.jpg]        

The real estate agent who is providing you with this form is required to do so
by Ohio law. You will not be bound to pay the agent or the agent’s brokerage by
merely signing this form. Instead, the purpose of this form is to confirm that
you have been advised of the role of the agent(s) in the transaction proposed
below. (For purposes of this form, the term “seller” includes a landlord and the
term “buyer” includes a tenant.)

Property Address: 2190 Dividend Drive—Columbus, Ohio 43228

Buyer(s) Tenant: Intellinetics

Seller(s): DIVIDEND DRIVE LLC.

 

 

I. TRANSACTION INVOLVING TWO AGENTS IN TWO DIFFERENT BROKERAGES

The buyer (Tenant) will be represented by Chris Nickles and Carol Evans, and CB
Richard Ellis.

 

[ILLEGIBLE]   AGENTS(S)   BROKERAGE    The seller will be represented by  
[ILLEGIBLE],   and [ILLEGIBLE]      AGENTS(S)   BROKERAGE   

 

 

II. TRANSACTION INVOLVING TWO AGENTS IN THE SAME BROKERAGE

If two agents in the real estate
brokerage                                       
                                         
                                                 

represent both the buyer and the seller, check the following relationship that
will apply:

 

¨ Agent(s)                                          
                                        work(s) for the buyer and

     Agent(s)                                          
                                        work(s) for the seller. Unless
personally involved in the transaction, the broker and managers will be “dual
agents”, which is further explained on the back of this form. As dual agents
they will maintain a neutral position in the transaction and they will protect
all parties’ confidential information.

 

¨ Every agent in the brokerage represents every “client” of the brokerage.
Therefore, agents                                                     
and                                                  will be working for both
the buyer and seller as “dual agents”. Dual agency is explained on the back of
this form. As dual agents they will maintain a neutral position in the
transaction and they will protect all parties’ confidential information. Unless
indicated below, neither the agent(s) nor the brokerage acting as a dual agent
in this transaction has a personal, family or business relationship with either
the buyer or seller. If such a relationship does exist, explain:

 

 

III. TRANSACTION INVOLVING ONLY ONE REAL ESTATE AGENT

Agent(s)                                                  and real
brokerage                                                                  will

 

¨ be “dual agent” representing both parties in this transaction in a neutral
capacity. Dual agency is further explained on the back of this form. As dual
agents they will maintain a neutral position in the transaction and they will
protect all parties’ confidential information Unless indicated below, neither
the agent(s) nor the brokerage acting as a dual agent in this transaction has a
personal, family or business relationship with either the buyer or seller. If
such a relationship does exist, explain:

 

¨ represent only the (check one) ¨ seller or ¨ buyer in this transaction as a
client. The other party is not represented and agrees to represent his/her own
best interest. Any information provided the agent may be disclosed to the
agent’s client.

 

 

CONSENT

I (we) consent to the above relationships as we enter into this real estate
transaction. If there is a dual agency in this transaction, I(we) acknowledge
reading the information regarding dual agency explained on the back of this
form.

 

  /s/    A. Michael Chretien, VP Intellinetics             8/17/09    
/s/    [ILLEGIBLE] XX   BUYER/TENANT                            
                        DATE     [ILLEGIBLE]
                                                     DATE :            
BUYER/TENANT                                                     DATE    
[ILLEGIBLE]                                                      DATE

 

  Page 1 of 2   Effective 01/01/05